Citation Nr: 0104427	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 10 
percent for traumatic arthritis of the right ankle, for the 
period prior to August 19, 1999.

2.  Entitlement to assignment of a rating in excess of 20 
percent for traumatic arthritis of the right ankle, for the 
period since August 19, 1999.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from April 1975 to 
January 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which awarded service connection for 
right ankle pain with degenerative joint disease, and 
assigned a 10 percent rating effective February 13, 1998.  

In a September 2000 hearing, the veteran raised the issue of 
entitlement to service connection for a right knee disorder, 
as secondary to his service-connected right ankle disability.  
That issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to April 5, 1999, the veteran's traumatic arthritis 
of the right ankle was productive of no more than moderate 
findings of limitation of motion, including subjective 
complaints of pain, some findings of tenderness to palpation, 
a palpable exostosis on the midportion of the medial 
malleolus, and x-ray evidence of mild to moderate 
degenerative joint disease.

3.  From April 5, 1999, the veteran's traumatic arthritis of 
the right ankle has been productive of marked limitation of 
motion, including decreased laxity of the right ankle, a 
protrusion of the right medial malleolus, slight tenderness, 
and complaints of pain on use.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent rating for 
traumatic arthritis of the right ankle, for the period from 
April 5, 1999 to August 19, 1999, have been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5271 (2000).

2.  The criteria for assignment of a rating in excess of 10 
percent for traumatic arthritis of the right ankle, for the 
period prior to April 5, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 5271 
(2000).

3.  The criteria for assignment of a rating in excess of 20 
percent for traumatic arthritis of the right ankle, for the 
period since August 19, 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
traumatic arthritis of the right ankle, presently rated as 10 
percent disabling prior to August 19, 1999, and as 20 percent 
disabling since August 19, 1999.  As set forth in more detail 
below, the veteran was assigned the initial 10 percent rating 
in a December 1998 rating decision.  In June 1999, he 
expressed disagreement with his ankle rating.  As such, the 
Board finds that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability will be considered during the entire period 
from the grant of service connection to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 
As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a VA examination as recent 
as August 1998, and there are VA outpatient treatment records 
dated from February 1999 to June 1999.  There is no 
indication in the record that there are any pertinent 
outstanding treatment records.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

As another preliminary matter, the Board notes that in 
September 2000, the veteran presented testimony at a hearing 
before the undersigned Member of the Board.  At that hearing, 
the veteran submitted additional evidence in support of his 
appeal.  He did not include a waiver of RO jurisdiction of 
that evidence; however, the Board has reviewed the evidence, 
which consists of duplicates of evidence previously of 
record, and an April 2000 VA x-ray report that addresses 
disorders not currently on appeal.  As such, the Board need 
not refer that evidence back to the RO for consideration, and 
the Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.1304(c).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

A review of the history of this appeal is as follows.  In a 
December 1998 rating decision, the veteran was awarded 
service connection for right ankle pain with degenerative 
joint disease, and a 10 percent rating was assigned effective 
from February 1998.  That decision was based on evidence that 
included findings in a December 1998 VA examination report, 
which contains a diagnosis of chronic right ankle pain with 
degenerative joint disease, most likely secondary to fracture 
in military service with lack of subsequent immobilization.  

By statement received in June 1999, the veteran indicated 
that he was seeking reconsideration of the rating decision 
for his right ankle.  He indicated that he was receiving 
continual treatment for this condition, and submitted 
treatment records from the San Jose VA clinic.  Additionally, 
the veteran underwent another VA examination in August 1999.  
Based on the foregoing records, which included findings of 
pain, limited motion, and degenerative joint disease, the RO 
increased the rating for the veteran's right ankle disability 
to 20 percent disabling, effective from August 1999, the date 
of the recent VA examination.  The veteran continued to 
express his disagreement with that rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  

Specifically, the veteran expressed disagreement with the 
"decision to assign a disability rating of only 20 percent 
for [his] right ankle condition and also a disagreement with 
the effective date of [August 19, 1999]."  The veteran 
indicated that his right ankle warranted a higher rating 
based on "the way it affects [his] walking and [his] life."  
He sought an additional 20 percent rating, based on the 
foregoing, and an additional 30 percent rating "for the 
stress caused by the lack of responsibility by the VA."  In 
the veteran's substantive appeal, VA Form 9, received in 
November 1999, the veteran maintained that the VA records 
showed that he should receive a 30 percent rating.  He 
attached a copy of the rating criteria from the statement of 
the case, and circled the 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, which is assigned for ankle 
ankylosis, in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between zero and 10 degrees.  (underlined by 
the veteran).  He essentially argued that he was entitled to 
a 30 percent rating based on those criteria.
 
A review of the medical evidence of record reveals that in an 
August 1998 VA examination, the veteran complained of chronic 
aching pain in his right ankle.  The veteran indicated that 
he had injured his ankle during service.  The injury was 
initially diagnosed as a sprain, and he was returned to his 
unit.  However, he reported that it was later determined that 
he had actually sustained a small fracture to the ankle.  He 
reported that since that time, he has experienced weakness, 
instability, and pain in the ankle, as well as occasional 
swelling.  The veteran stated that he had not received 
treatment for his ankle, and he was not currently taking 
medication.  Physical examination revealed no edema, and 
normal texture, turgor, and temperature.  Sensory responses 
were intact bilaterally, and symmetrical.  There was no 
obvious malalignment of the right ankle in stance or gait.  
There was tenderness to palpation of the anterior medial and 
anterior lateral aspects of the right ankle joint.  With the 
ankle and foot in a pronated position, there was pain on 
motion, with slight crepitation.  At the same time, the 
examiner indicated that there was "no pain upon range of 
motion of the ankle, nor is there any crepitation noted."  
Evaluation of the subtalar joint bilaterally failed to reveal 
any pain or crepitation upon range of motion.  There were not 
gross digital deformities.  There was a palpable exostosis 
noted on the midportion of the medial malleolus of the right 
ankle.  

X-rays of the right ankle revealed narrowing of the ankle 
mortise, with evidence of mild to moderate degenerative joint 
disease.  There was narrowing most noted along the lateral 
inferior aspect of the ankle, and the medial inferior aspect.  
Close evaluation of the tibia revealed the possibility of a 
prior medial malleolar fracture.  There was no diastasis 
noted on the ankle.  The concluding impression was chronic 
right ankle pain with degenerative joint disease, most likely 
secondary to fracture in military service with lack of 
subsequent immobilization.  

VA outpatient treatment records dated from February 1999 to 
June 1999, reveal the following.  In February 1999, the 
veteran was seen with complaints of right ankle pain and back 
pain; he was prescribed Motrin, 600 milligrams.  In April 
1999, the veteran complained of swelling when walking long 
distances, as well as pain and "noise" in the ankle.  His 
right ankle manifested dorsiflexion to 10 degrees, plantar 
flexion to 20 degrees, eversion to 5 degrees, and inversion 
to 15 degrees.  There was tenderness below the medial 
malleolus.  The impression was old right ankle fracture with 
possible degenerative joint disease.  A June 1999 record 
indicates that right ankle range of motion was 10 degrees 
dorsiflexion, 42 degrees plantar flexion, 25 degrees 
inversion supination, and 8 degrees eversion pronation.  
Another June 1999 record indicates that the veteran was 
fitted with an ankle brace for prolonged walking.  He was 
noted to have a better gait with the brace.  

In August 1999, the veteran underwent an additional VA 
examination.  He reported a history of chronic pain and 
swelling, and noted that he would wear a brace when he was 
active.  He stated that the pain would only occur when he was 
active, and would vary between a 4 and 6, on a scale of 10.  
He stated that at times, his ankle would swell, and that his 
employment as a laborer was adversely affected by his ankle 
disability.  Physical examination revealed decreased laxity 
of the right ankle.  There was a protrusion of the right 
medial malleolus, and there was slight tenderness to that 
area.  The veteran had decreased range of motion with 15 
degrees flexion, 15 degrees dorsiflexion, 15 degrees 
inversion, and 10 degrees eversion.  All motions were limited 
by discomfort.  Gait was normal.  The diagnosis was avulsion 
injury to right ankle with probably prior medial malleolus 
fracture and early degenerative arthritis.  An x-ray revealed 
right degenerative joint disease of tibiotalar joint, which 
was post-traumatic.  

In the September 2000 hearing, the veteran testified that he 
felt he should have been granted a 30 percent rating from the 
beginning.  He indicated that his work had become limited by 
his disability.  He stated that he had pain from walking, and 
he had to walk "stiff-legged."  He indicated that his knee 
was starting to buckle, but that his ankle was "almost 
fused."  He stated that he could "barely move it back and 
forth ... and nothing sideways," and he would try to keep his 
leg stiff when walking.  He indicated that he did not have 
pain on motion, but that weight-bearing movements were 
painful.  He did not indicate that he was receiving any 
current treatment for the ankle; he stated that he had been 
shown some exercises to do, and that he would soak his ankle 
and wear an Ace wrap.  

The veteran was originally assigned a 10 percent rating for 
right ankle pain with degenerative joint disease pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which indicates that 
arthritis due to trauma, substantiated by x-ray findings, is 
to be rated as arthritis, degenerative.  According to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, 
degenerative, established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The ankle 
is considered a major joint.  See 38 C.F.R. § 4.45(f).  

Limitation of motion of the ankle is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  A 10 percent rating is 
assigned for moderate limitation of motion; a 20 percent 
rating requires evidence of marked limitation of motion.  
Additionally, the Board notes that ankylosis of the ankle is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 20 
percent rating is assigned if there is evidence of ankylosis 
in plantar flexion, less than 30 degrees.  A 30 percent 
rating is assigned if there is ankle ankylosis in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees.

There are two time periods to consider in this appeal.  The 
veteran is seeking assignment of a rating in excess of 10 
percent for his right ankle disability for the period prior 
to August 19, 1999, and he is also seeking a rating in excess 
of 20 percent for the period since August 19, 1999.  The 
Board will first address the earlier time period.  

The Board finds that resolving all reasonable doubt in the 
veteran's favor, the evidence supports a 20 percent rating 
for the veteran's traumatic arthritis of the right ankle, 
effective April 5, 1999, but not earlier.  As summarized 
above, a VA medical record dated in April 1999, indicates 
that the veteran had right ankle dorsiflexion to 10 degrees, 
plantar flexion to 20 degrees, eversion to 5 degrees, and 
inversion to 15 degrees.  There was also tenderness below the 
medial malleolus.  Additionally, the veteran complained of 
swelling and pain with prolonged walking.  In June 1999, the 
veteran was fitted with an ankle brace.  These findings are 
similar to findings in the August 1999 VA examination, which 
the RO relied upon as a basis for assigning a 20 percent 
rating, effective from the date of that examination.  In that 
examination report, the veteran's right ankle range of motion 
was 15 degrees dorsiflexion, 15 degrees flexion, 15 degrees 
inversion, and 10 degrees eversion.  See 38 C.F.R. § 4.71, 
Plate II (normal range of ankle dorsiflexion is from zero to 
20 percent; normal range of ankle plantar flexion is from 
zero to 45 degrees).  There was also slight tenderness noted 
in the area of the right medial malleolus, and the veteran 
complained of swelling, pain, and stiffness.  As such, the 
Board finds that the evidence supports a 20 percent rating 
for the veteran's traumatic arthritis of the right ankle, 
effective from April 5, 1999, but not earlier.  

The evidence prior to the April 1999 VA outpatient treatment 
record primarily consists of the August 1998 VA examination 
report, which did not note any significant symptomatology, 
other than the veteran's complaints of pain, some findings of 
tenderness to palpation, and x-ray evidence of mild to 
moderate degenerative joint disease.  There was no edema, 
sensory responses were intact, and there was no obvious 
malalignment of the right ankle.  There was some pain on 
motion and slight crepitus only with the ankle and foot in a 
pronated position, but there were no findings of more than 
moderate limited motion, which would warrant a rating in 
excess of 10 percent.  There was also no evidence of ankle 
ankylosis, such that a higher rating would be warranted under 
Diagnostic Code 5270.  

In short, the Board finds that the evidence more closely 
approximates a 20 percent rating for the veteran's right 
ankle disability, most recently characterized as right ankle 
traumatic arthritis, from April 5, 1999, but not earlier.  
The Board also finds that there is no basis for assignment of 
a rating in excess of 20 percent prior to August 19, 1999, as 
there is no evidence of ankylosis, and the veteran's 
complaints of pain and limited function are contemplated in a 
20 percent rating from April 5, 1999, to August 19, 1999, and 
are also contemplated in the 10 percent rating prior to April 
5, 1999.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  Moreover, as the veteran is being rated 
expressly for limitation of motion, there is no basis to 
assign a separate rating for arthritis.  See generally, 
VAOPGCPREC 9-98.  

In regard to the time period covering August 19, 1999, to the 
present, the Board finds that the evidence supports the 
currently assigned 20 percent rating for traumatic arthritis 
of the right ankle, but there is no basis for a higher rating 
at this time.  The 20 percent rating reflects findings of 
marked limitation of motion, and is the highest rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which rates limitation of motion of the ankle.  

The only Diagnostic Code offering a higher rating for the 
ankle is Diagnostic Code 5270, which prescribes a 30 percent 
rating for ankle ankylosis in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between zero 
degrees and 10 degrees.  However, the medical evidence of 
record does not demonstrate that the veteran has ankle 
ankylosis.  While the veteran has limited motion of the right 
ankle, he still has motion.  His ankle disability is not so 
severe that his ankle is ankylosed, or immobilized, in a 
certain position.  

The Board acknowledges the veteran's contentions that he 
should be assigned a 30 percent rating under Diagnostic Code 
5270, because there is medical evidence that he has 
dorsiflexion to 10 degrees.  However, the Board emphasizes 
that the 30 percent rating under Diagnostic Code 5270 
contemplates ankylosis, or immobilization.  In other words, 
the veteran's ankle must be "ankylosed," or immobilized, in 
a position between zero and 10 degrees dorsiflexion, or in 
plantar flexion between 30 and 40 degrees, in order to 
satisfy the criteria for a 30 percent rating under Diagnostic 
Code 5270.  However, in the present case, the medical 
evidence demonstrates that the veteran has limited motion, 
but he does not have ankylosis, or immobilization of the 
ankle.  Additionally, the veteran's loss of right ankle 
motion is not so severe that he should be rated by analogy as 
having ankylosis.  The veteran is able to walk, and the 
August 1999 VA examination report indicates that his gait was 
normal.  Moreover, in the September 2000 hearing, the veteran 
stated that he did not really have pain in simple motion, but 
that weight-bearing activities, such as walking, were 
painful.  The Board finds that these complaints of pain, as 
well as complaints of limited function due to pain, are 
contemplated in a 20 percent rating from August 19, 1999.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-7.  In short, the Board finds that the preponderance of 
the evidence against assignment of a rating in excess of 20 
percent for the period since August 19, 1999. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's right 
ankle disability, including any effects on the veteran's 
earning capacity and his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  As noted above, the functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206, along with all other pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  The severity of the 
disability on appeal has also been considered during the 
entire period from the grant of service connection to the 
present time.  See Fenderson, 12 Vet. App. at 125-126.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for right ankle traumatic 
arthritis, prior to April 5, 1999, and a 20 percent rating 
from April 5, 1999 to the present time.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  As the positive and 
negative evidence is not in equipoise, the benefit of the 
doubt rule is not applicable in this case.

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his right ankle disability has had 
adverse effects on his employment.  However, the Board points 
out that the VA Schedule for Rating Disabilities is premised 
on the average impairment in earning capacity resulting from 
service-connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  In this regard, the effects of the 
veteran's right ankle disability on his employability is 
reflected in the currently assigned ratings.  Moreover, there 
is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's right ankle traumatic 
arthritis.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating for traumatic arthritis of the right 
ankle, effective from April 5, 1999, is granted, subject to 
the rules and regulations governing awards of VA monetary 
benefits.

A rating in excess of 10 percent traumatic arthritis of the 
right ankle, prior to April 5, 1999, is denied.

A rating in excess of 20 percent for traumatic arthritis of 
the right ankle, from April 5, 1999 to the present, is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

